 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CASEY H.,1                      ) Case No. EDCV 18-0116-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13                 v.                ) AFFIRMING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18   I.   PROCEEDINGS

19        Plaintiff seeks review of the Commissioner’s final decision

20   denying his applications for Social Security disability insurance

21   benefits (“DIB”) and supplemental security income benefits

22   (“SSI”).     The parties consented to the jurisdiction of the

23   undersigned under 28 U.S.C. § 636(c).     The matter is before the

24   Court on the parties’ Joint Stipulation, filed September 18,

25   2018, which the Court has taken under submission without oral

26
          1
27          Plaintiff’s name is partially redacted in compliance with
     Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
28   recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.

                                        1
 1   argument.    For the reasons stated below, the Commissioner’s
 2   decision is affirmed.
 3   II.     BACKGROUND
 4           Plaintiff was born in 1969.       (Administrative Record (“AR”)
 5   164.)    He has a high school diploma (id. at 33) and last worked
 6   as a truck driver (id. at 32).
 7           On July 19, 2013, Plaintiff applied for DIB and SSI,
 8   alleging that he had been unable to work since June 20, 2013,
 9   because of injuries to his lower back.         (AR 57-58, 65-66, 164,
10   167, 172.)    After his applications were denied initially and on
11   reconsideration (id. at 57-74, 75-98), he requested a hearing
12   before an Administrative Law Judge (id. at 118-19).          A hearing
13   was held on October 7, 2016, at which Plaintiff, who was
14   represented by counsel, testified, as did a vocational expert.
15   (Id. at 30-51.)      In a written decision issued November 18, 2016,
16   the ALJ found Plaintiff not disabled.         (Id. at 15-23.)   He sought
17   Appeals Council review (id. at 163), which was denied on December
18   4, 2017 (id. at 1-6).     This action followed.
19   III. STANDARD OF REVIEW
20           Under 42 U.S.C. § 405(g), a district court may review the
21   Commissioner’s decision to deny benefits.         The ALJ’s findings and
22   decision should be upheld if they are free of legal error and
23   supported by substantial evidence based on the record as a whole.
24   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
25   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).          Substantial evidence
26   means such evidence as a reasonable person might accept as
27   adequate to support a conclusion.         Richardson, 402 U.S. at 401;
28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).            It


                                           2
 1   is more than a scintilla but less than a preponderance.
 2   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 3   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).       To determine whether
 4   substantial evidence supports a finding, the reviewing court
 5   “must review the administrative record as a whole, weighing both
 6   the evidence that supports and the evidence that detracts from
 7   the Commissioner’s conclusion.”    Reddick v. Chater, 157 F.3d 715,
 8   720 (9th Cir. 1998).   “If the evidence can reasonably support
 9   either affirming or reversing,” the reviewing court “may not
10   substitute its judgment” for the Commissioner’s.      Id. at 720-21.
11   IV.   THE EVALUATION OF DISABILITY
12         People are “disabled” for purposes of receiving Social
13   Security benefits if they are unable to engage in any substantial
14   gainful activity owing to a physical or mental impairment that is
15   expected to result in death or has lasted, or is expected to
16   last, for a continuous period of at least 12 months.      42 U.S.C.
17   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
18   1992).
19         A.   The Five-Step Evaluation Process
20         The ALJ follows a five-step evaluation process to assess
21   whether a claimant is disabled.    20 C.F.R. §§ 404.1520(a)(4),
22   416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
23   1995) (as amended Apr. 9, 1996).       In the first step, the
24   Commissioner must determine whether the claimant is currently
25   engaged in substantial gainful activity; if so, the claimant is
26   not disabled and the claim must be denied.       §§ 404.1520(a)(4)(i),
27   416.920(a)(4)(i).
28         If the claimant is not engaged in substantial gainful


                                        3
 1   activity, the second step requires the Commissioner to determine
 2   whether the claimant has a “severe” impairment or combination of
 3   impairments significantly limiting his ability to do basic work
 4   activities; if not, the claimant is not disabled and his claim
 5   must be denied.       §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
 6           If the claimant has a “severe” impairment or combination of
 7   impairments, the third step requires the Commissioner to
 8   determine whether the impairment or combination of impairments
 9   meets or equals an impairment in the Listing of Impairments set
10   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
11   disability is conclusively presumed.            §§ 404.1520(a)(4)(iii),
12   416.920(a)(4)(iii).
13           If the claimant’s impairment or combination of impairments
14   does not meet or equal an impairment in the Listing, the fourth
15   step requires the Commissioner to determine whether the claimant
16   has sufficient residual functional capacity (“RFC”)2 to perform
17   his past work; if so, he is not disabled and the claim must be
18   denied.       §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).      The claimant
19   has the burden of proving he is unable to perform past relevant
20   work.       Drouin, 966 F.2d at 1257.       If the claimant meets that
21   burden, a prima facie case of disability is established.           Id.    If
22   that happens or if the claimant has no past relevant work, the
23   Commissioner then bears the burden of establishing that the
24   claimant is not disabled because he can perform other substantial
25
             2
26          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. §§ 404.1545, 416.945; see Cooper
27   v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
     Commissioner assesses the claimant’s RFC between steps three and
28   four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
     (citing § 416.920(a)(4)).

                                             4
 1   gainful work available in the national economy.
 2   §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.
 3   That determination comprises the fifth and final step in the
 4   sequential analysis.       §§ 404.1520(a)(4)(v), 416.920(a)(4)(v);
 5   Lester, 81 F.3d at 828 n.5; Drouin, 966 F.2d at 1257.
 6        B.      The ALJ’s Application of the Five-Step Process
 7        At step one, the ALJ found that Plaintiff had not engaged in
 8   substantial gainful activity since June 20, 2013, the alleged
 9   onset date.     (AR 17.)   At step two, he concluded that Plaintiff
10   had the following severe impairments: “strain/sprain of the
11   lumbar spine with superimposed upon 3mm disc bulge with
12   degenerative disc disease, annular tear, and mild facet
13   arthropathy and mild endplate degenerative changes[.]”       (Id.
14   (citing §§ 404.1520(c) & 416.920(c)).)      At step three, the ALJ
15   determined that Plaintiff’s impairments did not meet or equal a
16   listing.     (AR 17.)   At step four, he found that Plaintiff had the
17   RFC to perform a “less than sedentary” exertional level of work:3
18            Specifically, the claimant can lift and carry 10 pounds
19            occasionally and 10 pounds frequently.    He can stand
20            and/or walk for 2 hours out of an 8-hour workday, but
21
22
          3
               “Sedentary work” is defined as
23
               lifting no more than 10 pounds at a time and
24             occasionally lifting or carrying articles like docket
               files, ledgers, and small tools.          Although a
25             sedentary job is defined as one which involves
26             sitting, a certain amount of walking and standing is
               often necessary in carrying out job duties. Jobs are
27             sedentary if walking and standing are required
               occasionally and other sedentary criteria are met.
28
     §§ 404.1567(a) & 416.967(a).

                                         5
 1            requires the use of a cane for walking.            He can sit for
 2            6 hours in an 8-hour workday. The claimant cannot bend
 3            or   stoop   and   he   cannot       climb    ladders,   ropes   or
 4            scaffolds.    Additionally, the claimant is limited to
 5            routine and repetitive tasks due to the effects of
 6            narcotic pain medication.        The claimant may miss work
 7            twice per month due to his medical condition.
 8 (AR 18; see also id. at 21.)            Based in part on the vocational
 9 expert’s testimony, the ALJ found that Plaintiff could not perform
10 his past relevant work.            (Id. at 21.)         At step five, the ALJ
11 concluded that given Plaintiff’s age, education, work experience,
12 and RFC, he could perform at least two representative jobs in the
13 national economy, both sedentary unskilled positions.                   (Id. at
14 22.)   Thus, he found Plaintiff not disabled.                 (Id. at 22-23.)
15 V.     RELEVANT BACKGROUND
16        A.       Treating Physicians
17                 1.   Dr. Bott
18        On June 25, 2013, shortly after the alleged onset date,
19 Plaintiff went to see Dr. Frank Bott4 at the San Bernardino
20 Medical Group for treatment of low-back pain.                  (AR 267.)    Dr. Bott
21 diagnosed “significant lumbar spasm with marked limitation in the
22 motion of the low back.”           (Id.)    He prescribed Vicodin5 and
23 recommended two weeks off work.             (Id.)       Dr. Bott noted that
24
          4
               The record does not indicate Dr. Bott’s medical specialty.
25
          5
26          Vicodin is used to relieve moderate to severe pain. See
     Vicodin, WebMD, https://www.webmd.com/drugs/2/drug-3459/
27   vicodin-oral/details (last visited Oct. 29, 2018). It contains
     an opioid (hyrdrocodone) and a nonopioid pain reliever
28   (acetaminophen). Id. Hydrocodone works in the brain to change
     how the body feels and responds to pain. Id.

                                               6
 1 Plaintiff was considering seeking permanent disability.          (Id.)
 2                2.   Dr. Sowell
 3       On July 1, 2013, Plaintiff went to see his primary-care
 4 physician, Dr. Bryan Sowell (AR 267-68), at San Bernardino Medical
 5 Group (id. at 268).       Dr. Sowell diagnosed acute lumbar spasm with
 6 degenerative disc disease and refilled his prescription for
 7 hydrocodone with acetaminophen.       (Id.)     Plaintiff declined
 8 physical therapy and stated that he was “planning on getting
 9 permanent disability.”      (Id.)    He also underwent an x-ray of his
10 lumbar spine, which showed “normal curvature and alignment,”
11 “intact” “pedicles and transverse processes,” and “no
12 spondylolysis or spondylolisthesis.”          (Id. at 270.)   Overall his
13 lumbar spine was “normal.”       (Id.)
14       Plaintiff returned for a follow-up visit with Dr. Sowell on
15 July 15, 2013.      (AR 269.)    Dr. Sowell noted Plaintiff’s history of
16 degenerative disc disease and normal lumbar-spine x-ray results.
17 (Id.)       He extended Plaintiff’s time off work for another month,
18 with a return-to-work date of August 19, 2013.         (Id.)    He also
19 recommended Plaintiff see an orthopedist and return for a follow-
20 up visit in five weeks.      (Id.)
21                3.   Emergency treatment
22       Plaintiff visited the Arrowhead Regional Medical Center twice
23 in October 2013 for emergency treatment of his back pain.            (AR
24 287-88 (Oct. 11), 285-86 (Oct. 23).)          At both visits he sought to
25 refill his Norco6 prescription.       (Id.)    The handwritten reports of
26
           6
27          Norco is used to relieve moderate to severe pain. See
     Norco, WebMD, https://www.webmd.com/drugs/2/drug-63/norco-oral/
28   details (last visited Oct. 29, 2018). It contains hydrocodone.
     Id.

                                         7
 1 these visits are difficult to decipher, but it appears Plaintiff
 2 was prescribed more Norco at the first such visit (AR 287) but his
 3 request was refused at the second (id. at 286).
 4             4.     Dr. Goharbin
 5       Plaintiff saw Dr. Amir Goharbin7 at the Arrowhead Regional
 6 Medical Center on October 24, 2013.     (AR 293-95.)     He reported
 7 getting some relief of his symptoms with Vicodin, but his pain was
 8 increasing as he gained weight.    (Id. at 294.)       He further
 9 reported that he had “gotten physical therapy in the past, which
10 helped with his low back pain[.]”      (Id.)    Dr. Goharbin refilled
11 his Norco prescription, referred Plaintiff to physical therapy,
12 and told him to consider pain management or epidural steroid
13 injections if his pain did not improve.        (Id.)   Dr. Goharbin
14 recommended a follow-up visit in two months.       (Id.)
15       Plaintiff went back to Arrowhead for treatment of his low-
16 back pain one month later, on November 22, 2013.        (AR 301-02.)
17 The handwritten reports are illegible in parts, and it is
18 impossible to discern whether Dr. Goharbin was the treating
19 doctor.    (Id.)   Plaintiff’s low-back pain was a “7” of 10.       (Id.
20 at 301.)   He said Norco relieved his pain and he did not want to
21 reduce its dosage, but he agreed to a pain-clinic referral.           (Id.
22 at 302.)
23       On February 5, 2014, Plaintiff returned to see Dr. Goharbin.
24 (AR 306-08.)     During this visit, he reported that he went to
25 physical therapy in December 2013 and experienced some relief of
26
27
          7
28          The record does not indicate Dr. Goharbin’s medical
     specialty.

                                      8
 1 his symptoms.8        (Id. at 307.)   Vicodin also helped relieve his
 2 pain.       (Id.)   Dr. Goharbin prescribed more Vicodin and stressed
 3 the need for continued physical therapy and anti-inflammatory
 4 medication for pain control and long-term management.            (Id.)    That
 5 same day, Plaintiff underwent another x-ray of his lumbar spine,
 6 which showed normal disc spaces and facet joints.            (Id. at 300.)
 7         On March 27, 2014, Plaintiff returned for a follow-up visit
 8 with Dr. Goharbin.        (AR 312-13.)       He reported that Norco was the
 9 only medication working to relieve his pain.            (Id. at 313.)    He
10 further noted that it “allow[ed] him to do his activities of daily
11 living.”      (Id.)    Dr. Goharbin refilled Plaintiff’s Norco
12 prescription and recommended that he bring his MRI disk to the
13 medical center to allow referral to a “pain specialist” or
14 orthopedic clinic as necessary.          (Id.)
15         On May 1, 2014, Plaintiff saw Dr. Goharbin for a Norco
16 prescription refill.        (AR 310.)    He “almost beg[ged]” Dr. Goharbin
17 for the refill and reported that Norco allowed him to “do his ADLs
18 without drowsiness[.]”        (Id.)     Dr. Goharbin told Plaintiff he
19 might have developed a Norco dependency and again urged him to
20 bring in his MRI to allow referral to a pain specialist.            (Id.)
21 Plaintiff agreed to do so (id.), but the record contains no such
22 evidence.      After Plaintiff “insisted numerous times,” Dr. Goharbin
23 agreed to prescribe him additional Norco but explained that he
24 would no longer do so because of the dangers of prolonged use and
25 availability of other treatment options.            (Id.)
26
           8
27          The medical records contain a single physical-therapy
     report for one date of service, on December 26, 2013, at which
28   time Plaintiff discontinued the therapy because of pain. (See AR
     279-81.)

                                            9
 1        Plaintiff again returned to Arrowhead on June 6, 2014, for a
 2 follow-up visit.       (AR 314-15.)    As with the November 22, 2013
 3 visit, the reports are illegible in places and fail to identify
 4 the treating physician.        (Id.)    Plaintiff claimed his back pain
 5 was at an “8” of 10 and was diagnosed with lumbago.         (Id. at 314.)
 6 He requested an increase in his Norco prescription, which he
 7 reported allowed him to do his activities of daily living without
 8 constipation or drowsiness.         (Id. at 315.)
 9                5.   Dr. Wang
10        Plaintiff began seeing Dr. Ying Fuh Wang9 at the Pomona
11 Community Health Center on April 30, 2015, to follow up on his
12 complaints of back pain and to refill his medications.         (AR 424-
13 26.)    He described his pain as severe and sought a letter for
14 “DPSS.”       (Id. at 424.)    Dr. Wang’s assessment of Plaintiff’s back
15 pain was “stable” and “mildly improved [with] more walking.”           (Id.
16 at 425.)       Dr. Wang prescribed Norco, Flexeril,10 and ibuprofen.
17 (Id.)
18        Plaintiff returned to see Dr. Wang just over three months
19 later, on August 5, 2015.        (AR 427-29.)   The doctor noted that
20 without medication, Plaintiff was “able to walk a maximum of about
21 1/4 block[.]”       (Id. at 427.)     Dr. Wang refilled Plaintiff’s
22 medications and wrote a letter for possible “disability.”         (Id. at
23 419 (letter), 427 (treatment note indicating that Plaintiff
24
25         9
                The record does not indicate Dr. Wang’s medical specialty.
26         10
            Flexeril (which has the generic name cyclobenzaprine) is
27   a muscle relaxant used short term to treat muscle spasms. See
     Flexeril Tablet, WebMD, https://www.webmd.com/drugs/2/drug-11372/
28   flexeril-oral/details (last visited Oct. 29, 2018). It is
     usually used with rest and physical therapy. Id.

                                           10
 1 “need[ed] note for disability”).)         This letter explained that
 2 Plaintiff’s “chronic back pain . . . limits his ability to walk
 3 long distances” and that his September 3, 2013 MRI showed “lumbar
 4 spondylosis at L4-L5, L5-S1, and a 4 mm disc protrusion at L5-S1.”
 5 (Id. at 419.)      It did not mention any other limitations or
 6 impairments.      (Id.)
 7         Two months later, on October 5, 2015, Plaintiff returned to
 8 see Dr. Wang.     (AR 430-32.)   He described his back pain as “up and
 9 down,” with the medication helping but still necessary.        (Id. at
10 430.)    Once again Dr. Wang refilled Plaintiff’s prescriptions for
11 Norco, Flexeril, and ibuprofen.      (Id.)
12         On June 13, 2016, Plaintiff returned to see Dr. Wang as a
13 follow up for lower-back pain.      (AR 446-48.)    Dr. Wang noted that
14 he refilled Plaintiff’s Norco and ibuprofen and prescribed a new
15 medication, for insomnia.       (Id. at 447-48.)
16              6.    Dr. Jewell
17         On November 6, 2015, Plaintiff began seeing primary-care
18 physician Dr. David Jewell at Pomona (AR 40, 433-35) for follow-up
19 treatment of his chronic back pain (id. at 433).         Dr. Jewell noted
20 that Plaintiff had never undergone pain management or epidurals
21 and had one trial of physical therapy, which Plaintiff said made
22 the pain worse.     (Id.)   Plaintiff said his pain was “under good
23 control with Norco[.]”      (Id.)   Dr. Jewell’s “Assessment/Plan”
24 indicated that Plaintiff’s “pain seems controlled on low dose
25 narcotics” and that he should “[c]ontinue to keep pain management
26 in mind [and] consider epidurals if pain worsens.”        (Id. at 434.)
27 Dr. Jewell prescribed Norco and ibuprofen, and he directed
28 Plaintiff to return for a follow-up visit in two months.        (Id.)


                                        11
1       On January 6, 2016, Plaintiff again saw Dr. Jewell for low-
2 back pain.    (AR 436-38.)   He stated that his pain was “[s]till
3 relieved with Norco,” but he was developing some sciatica in his
4 left buttock.   (Id. at 436.)     Dr. Jewell noted that Plaintiff was
5 not interested in receiving epidurals.      (Id.)    His
6 “Assessment/Plan” indicated that he would recommend pain
7 management if the pain worsened, and he prescribed Norco and
8 ibuprofen.    (Id. at 437-38.)
9       Also on January 6, 2016, after just his second visit with
10 Plaintiff, Dr. Jewell completed a medical-opinion form provided by
11 Plaintiff’s counsel.    (AR 402-04.)    He indicated his “opinion” of
12 Plaintiff’s “ability to do work-related activities on a day-to-day
13 basis in a regular work setting” by answering a series of
14 questions.   (Id.)    Each answer consisted of checking a box,
15 circling numbers, or filling in blanks.     (Id.)    Dr. Jewell
16 indicated that Plaintiff could lift less than 10 pounds on an
17 occasional and frequent basis (id. at 402); stand, walk, or sit
18 for less than two hours during an eight-hour day (id.); sit for
19 between 15 and 30 minutes before changing position (id.); and
20 stand for five to 20 minutes before changing position (id.).       In
21 addition, Dr. Jewell opined that Plaintiff must walk around every
22 30 minutes for 15 minutes each time (id. at 403) and needed an
23 opportunity to shift positions or lie down during a work shift
24 every day (id.).     In answer to the form’s question, “What medical
25 findings support the limitations described above?” Dr. Jewell
26 answered, “MRI shows lumbar DDD[.]”     (Id.)   Dr. Jewell also
27 checked a box indicating that Plaintiff would need to miss work
28 more than three times a month because of his impairment.      (Id. at


                                      12
 1 404.)    Each of the limitations Dr. Jewell assessed was the most
 2 severe available on the form.        (Id. at 402-04.)       According to
 3 Plaintiff’s testimony, he told Dr. Jewell how to answer each
 4 question, although it is not clear whether the doctor used those
 5 answers or provided his own.       (Id. at 46-47.)
 6         Plaintiff next returned to see Dr. Jewell two months later,
 7 on March 3, 2016.      (AR 439-41.)    He reported that his pain was “no
 8 worse but no better” and was “adequately controlled with his
 9 current meds,” and he saw “no need” for a referral to pain
10 management.       (Id. at 439.)   Dr. Jewell refilled his prescriptions
11 for Norco and ibuprofen and noted that Plaintiff “state[d] his
12 attorney had him do an MRI recently and he [would] get a copy of
13 the report.”      (Id. at 441.)    Dr. Jewell recommended a follow-up
14 visit one month later. (Id.)
15         On April 8, 2016, Plaintiff again saw Dr. Jewell for an
16 office visit.      (AR 442-45.)   He reported no significant change in
17 his pain and said several surgeons told him his problems were not
18 severe enough to require surgery.           (Id. at 442.)    He reported his
19 pain as “0/10.”      (Id. at 443.)    Dr. Jewell’s “Assessment/Plan”
20 indicated that Plaintiff should continue his current medications
21 (which included Norco and ibuprofen) and schedule a follow-up
22 visit in a month.      (Id. at 444.)
23         B.   Examining and Reviewing Physicians
24              1.     Dr. Beck
25         Worker’s-compensation physician Dr. John L. Beck, an
26 orthopedic surgeon, examined Plaintiff for three hours on March
27 20, 2014, and produced a detailed 18-page report.            (AR 378-95.)
28 Dr. Beck’s “objective findings” were “lumbar spondylosis at L4-L5


                                          13
 1 and L5-S1, 4 mm posterior disc protrusions and lumbar disc
 2 displacements, back muscle spasms and invertebral disc
 3 degeneration.”    (Id. at 392.)   He concluded that Plaintiff’s “work
 4 restrictions” were “limited standing, limited overhead work,
 5 limited stooping and bending, limited kneeling and squatting,
 6 limited neck and waist bending, no operation of heavy equipment
 7 including driving, limited lifting over 10 pounds and limited
 8 pushing/pulling up to 10 pounds.”       (Id. at 393.)    He further
 9 opined that Plaintiff needed to consider surgery and recommended
10 consultation with a “spine specialist.”      (Id.)      As part of his
11 report, Dr. Beck completed a check-box summary of Plaintiff’s
12 “Work & Functional Capacity Activity Estimation[.]”         (Id. at 395.)
13 Dr. Beck checked a box on the form indicating that Plaintiff could
14 sit “frequently,” which was defined as three to six hours.           (Id.)
15      On January 27, 2015, Dr. Beck completed a five-page
16 supplemental report, updating his earlier findings after
17 evaluating Plaintiff’s MRI results.      (AR 373-77.)     Dr. Beck
18 apparently consulted with a spinal orthopedic surgeon and
19 concluded that Plaintiff was not a candidate for surgery based on
20 his MRI results, which showed no herniated disc and an “annular
21 tear . . . clearly not as severe as anticipated.”         (Id. at 374.)
22 Any future care would be palliative and could include physical
23 therapy to strengthen Plaintiff’s abdominal muscles and prevent
24 further injury.   (Id. at 376.)
25
26
27
28


                                      14
 1               2.   Dr. Taylor-Holmes
 2       On April 21, 2014, Dr. G. Taylor-Holmes, a preventative-
 3 medicine physician,11 assessed Plaintiff’s injuries in connection
 4 with his DIB and SSI claims.      (AR 60-64, 68-72.)   Dr. Taylor-
 5 Holmes opined that Plaintiff was not disabled, as his RFC allowed
 6 him to perform “light” work.12     (Id. at 63-64, 72.)   Dr. Taylor-
 7 Holmes found that Plaintiff could sit for about six hours and
 8 stand or walk for about six hours during an eight-hour workday.
 9 (Id. at 61, 69-70.)      No absenteeism limitation was addressed or
10 found.
11               3.   Dr. Goodrich
12       On September 18, 2014, Dr. Martha A. Goodrich, an internal-
13 medicine physician,13 assessed Plaintiff’s impairments in
14
          11
15          Dr. Taylor-Holmes’s electronic signature includes a
     medical-specialty code of 36, indicating a “[p]reventive
16   [m]edicine” practice. (See AR 60, 68); Program Operations Manual
     System (POMS) DI 24501.004, U.S. Soc. Sec. Admin. (May 15, 2015),
17   https://secure.ssa.gov/apps10/poms.nsf/lnx/0424501004.
18        12
               “Light work” is defined as
19             lifting no more than 20 pounds at a time with frequent
20             lifting or carrying of objects weighing up to 10
               pounds.   Even though the weight lifted may be very
21             little, a job is in this category when it requires a
               good deal of walking or standing, or when it involves
22             sitting most of the time with some pushing and pulling
               of arm or leg controls. To be considered capable of
23             performing a full or wide range of light work, you must
               have the ability to do substantially all of these
24             activities. If someone can do light work, we determine
               that he or she can also do sedentary work, unless there
25
               are additional limiting factors such as loss of fine
26             dexterity or inability to sit for long periods of time.

27             §§ 404.1567(b) & 416.967(b).
          13
28          Dr. Goodrich’s electronic signature includes a medical-
     specialty code of 19, indicating an internal-medicine practice.

                                          15
 1 connection with the reconsideration of his DIB and SSI claims.
 2 (AR 79-85, 90-96.)     She confirmed Dr. Taylor-Holmes’s findings.
 3 (Id. at 81, 85, 92-96.)     Thus, she concluded that his RFC allowed
 4 him to perform light work, and he was not disabled.        (Id. at 84,
 5 95.)    Dr. Goodrich did not note any absenteeism limitation.
 6             4.     Dr. Karamlou
 7        In August 2014, Dr. Azizollah Karamlou, an internal-medicine
 8 physician, examined Plaintiff at the request of the Department of
 9 Social Services.     (AR 320-24.)    Dr. Karamlou provided a detailed
10 report on Plaintiff’s back injury, including his medical history,
11 his present condition, and a functional assessment.        (Id.)    Dr.
12 Karamlou noted that Plaintiff was taking medication for pain
13 management, had refused a nerve-block treatment because of
14 possible side effects, and was able to walk without using a cane
15 “for a short period of time” but needed a cane for “long
16 distances.”      (Id. at 323.)    Plaintiff had normal range of motion
17 in all his lower extremities.       (Id. at 322.)   The doctor’s
18 functional assessment concluded that Plaintiff was able to sit,
19 walk, and stand for six hours each in an eight-hour day.       (Id.)
20 No opinion was given as to Plaintiff’s need to miss work.
21             5.     Dr. Deckey
22        Plaintiff underwent an orthopedic consultation14 with Dr.
23 Jeffrey Deckey on September 5, 2014.       (AR 397-401.)   In his
24 detailed five-page report, Dr. Deckey diagnosed Plaintiff with a
25
26
     (See AR 83, 96); POMS DI 24501.004.
27        14
            The record does not indicate Dr. Deckey’s medical
28   specialty, but he was employed at an orthopedic specialty
     institute. (AR 397.)

                                         16
 1 degenerative disc and annular tear at L5-S1 and chronic low-back
 2 pain (id. at 400).      Having examined Plaintiff and reviewed the
 3 September 3, 2013 MRI, Dr. Deckey further concluded that Plaintiff
 4 was not a surgical candidate because he suffered no instability,
 5 leg pain, or stenosis.     (Id.)     Instead, Dr. Deckey recommended
 6 treating Plaintiff’s back pain with core strengthening, low-back
 7 stabilization, a comprehensive weight-loss program, and pain
 8 management.     (Id.)
 9            6.     Dr. Watkin
10       In his capacity as a worker’s-compensation physician, Dr.
11 George S. Watkin15 performed an orthopedic evaluation of Plaintiff
12 on October 26, 2015.     (AR 339.)    He examined Plaintiff for 30
13 minutes, reviewed Plaintiff’s medical records, and produced a
14 detailed 34-page report.       (Id. at 339-72.)   He noted that
15 Plaintiff reported he had tried physical therapy, which “helped
16 moderately,” but had discontinued it because “it was too painful
17 to his lumbar spine.”     (Id. at 340.)    Plaintiff walked without
18 “antalgic component”16 and “performed a full squat” (id. at 363),
19 and Dr. Watkin diagnosed him with “[s]train/sprain lumbar spine
20 superimposed upon 3mm disc bulge with degenerative disc disease,
21 annular tear, and mild facet arthropathy at L5-S1; 1 mm disc bulge
22 with mild facet arthropathy at L4-5; L1-2 and L2-3 mild
23 degenerative changes (MRI 11/12/15)” (id. at 365).        In describing
24
25       15
            The record does not indicate Dr. Watkin’s medical
26   specialty.
         16
27          A person walks with an “antalgic gait” when he limps to
     avoid putting pressure on a painful area in his foot, knee, or
28   hip. See Antalgic Gait, Healthline, https://www.healthline.com/
     health/antalgic-gait (last visited Oct. 29, 2018).

                                         17
 1 Plaintiff’s required work accommodations, Dr. Watkin specified “a
 2 preclusion from heavy work, prolonged standing, and walking” but
 3 gave no sitting or absenteeism restrictions.        (Id. at 368.)      He
 4 recommended that Plaintiff be allowed orthopedic consultations,
 5 physical therapy, chiropractic care, medications, diagnostic
 6 studies, and possible surgery.       (Id.)    He suggested Plaintiff
 7 “remain under the care of” a pain-management specialist17 to
 8 decrease his pain and improve functioning.        (Id.)
 9        C.    Plaintiff’s Testimony
10        Plaintiff testified that he could not work because of lower-
11 back pain (AR 33) and had been living with his parents since
12 around the alleged onset date (id. at 35).         He used a cane to walk
13 (id. at 34) and took Norco and ibuprofen to ease his pain (id. at
14 35).   Without the use of those medications, Plaintiff would be
15 bedridden.    (Id.)   He did not help his parents around the house
16 (id. at 37) and often was in so much pain that he spent the day in
17 bed watching television (id. at 38).         He further testified that he
18 could lift five pounds (id. at 36-37),18 stand for up to two to
19 three hours at a time (id. at 42), and sit for 30 minutes to two
20 hours (id.).
21 VI.    DISCUSSION
22        Plaintiff argues that the ALJ (1) improperly rejected certain
23 findings of Dr. Jewell, a treating physician (J. Stip. at 5-7),
24
          17
            The AR does not show that Plaintiff ever visited a pain-
25   management specialist, and Dr. Watkin’s comment was part of a
26   paragraph with the heading “Future Medical Care.” (AR 368.)
          18
27          Plaintiff subsequently clarified that he could lift a
     gallon of milk (AR 37), which weighs eight and a half pounds.
28   See Hernandez v. Colvin, No. 1:12-CV-00330-SMS, 2013 WL 4041862,
     at *9 n.4 (E.D. Cal. Aug. 8, 2013).

                                        18
 1 and (2) failed to provide a clear and convincing reason for
 2 finding his testimony about his symptoms not fully credible (id.
 3 at 13-18).    For the reasons discussed below, remand is not
 4 warranted on either basis.
 5       A.     Reversal Is Not Warranted Based on the ALJ’s Rejection
 6              of Dr. Jewell’s Sitting and Absenteeism Limitations
 7       Plaintiff contends that the ALJ failed to provide a specific
 8 and legitimate reason for rejecting portions of treating physician
 9 Dr. Jewell’s medical opinion, specifically his sitting and
10 absenteeism limitations.    (See J. Stip. at 6.)   The ALJ did not
11 err as to the sitting limitation, and any error concerning
12 absenteeism was harmless.
13              1.   Applicable law
14       Three types of physicians may offer opinions in Social
15 Security cases: those who directly treated the plaintiff, those
16 who examined but did not treat the plaintiff, and those who did
17 neither.    See Lester, 81 F.3d at 830.   A treating physician’s
18 opinion is generally entitled to more weight than an examining
19 physician’s, and an examining physician’s opinion is generally
20 entitled to more weight than a nonexamining physician’s.    Id.; see
21 §§ 404.1527, 416.927.19    But “the findings of a nontreating,
22
          19
23          Social Security regulations regarding the evaluation of
     opinion evidence were amended effective March 27, 2017. When, as
24   here, the ALJ’s decision is the Commissioner’s final decision,
     the reviewing court generally applies the law in effect at the
25   time of the ALJ’s decision. See Lowry v. Astrue, 474 F. App’x
26   801, 804 n.2 (2d Cir. 2012) (applying version of regulation in
     effect at time of ALJ’s decision despite subsequent amendment);
27   Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 647 (8th Cir.
     2004) (“We apply the rules that were in effect at the time the
28   Commissioner’s decision became final.”); Spencer v. Colvin, No.
     3:15-CV-05925-DWC, 2016 WL 7046848, at *9 n.4 (W.D. Wash. Dec. 1,

                                      19
 1 nonexamining physician can amount to substantial evidence, so long
 2 as other evidence in the record supports those findings.”       Saelee

 3 v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (per curiam) (as
 4 amended).
 5       The ALJ may disregard a physician’s opinion regardless of

 6 whether it is contradicted.   Magallanes v. Bowen, 881 F.2d 747,

 7 751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
 8 Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).    When a physician’s

 9 opinion is not contradicted by other medical-opinion evidence,
10 however, it may be rejected only for a “clear and convincing”
11 reason.   Magallanes, 881 F.2d at 751; Carmickle, 533 F.3d at 1164

12 (citing Lester, 81 F.3d at 830-31).   When it is contradicted, the

13 ALJ must provide only a “specific and legitimate reason” for
14 discounting it.   Carmickle, 533 F.3d at 1164 (citing Lester, 81

15 F.3d at 830-31); see also Orn v. Astrue, 495 F.3d 625, 632-33 (9th
16 Cir. 2007).   The weight given a treating or examining physician’s

17 opinion, moreover, depends on whether it is consistent with the
18 record and accompanied by adequate explanation, among other
19 things.   §§ 404.1527(c)(3)-(6), 416.927(c)(3)-(6).   Those factors

20 also determine the weight afforded the opinions of nonexamining
21 physicians.   §§ 404.1527(e), 416.927(e).   The ALJ considers

22 findings by state-agency medical consultants and experts as
23 opinion evidence.   Id.

24       Furthermore, “[t]he ALJ need not accept the opinion of any

25
26
     2016) (“42 U.S.C. § 405 does not contain any express
27   authorization from Congress allowing the Commissioner to engage
     in retroactive rulemaking”). Accordingly, citations to
28   §§ 404.1527 and 416.927 are to the versions in effect from August
     24, 2012, to March 26, 2017.

                                    20
 1 physician . . . if that opinion is brief, conclusory, and
 2 inadequately supported by clinical findings.”      Thomas v. Barnhart,

 3 278 F.3d 947, 957 (9th Cir. 2002); accord Batson v. Comm’r of Soc.
 4 Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004).     An ALJ need not

 5 recite “magic words” to reject a physician’s opinion or a portion
 6 of it; the court may draw “specific and legitimate inferences”
 7 from the ALJ’s opinion.     Magallanes, 881 F.2d at 755.   The Court

 8 must consider the ALJ’s decision in the context of “the entire
 9 record as a whole,” and if the “evidence is susceptible to more
10 than one rational interpretation, the ALJ’s decision should be
11 upheld.”   Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th

12 Cir. 2008) (citation omitted).
13            2.   Analysis

14      The ALJ gave “significant weight, but not full weight” to Dr.

15 Jewell’s medical opinions (AR 20), which included his indication
16 on a check-box form that Plaintiff could sit for a maximum of less
17 than two hours during an eight-hour workday (id. at 402) and would
18 need to miss work because of his impairment more than three times
19 a month (id. at 404).      The ALJ also gave “significant weight” (id.

20 at 20) to the opinions of worker’s-compensation physicians Beck
21 (id. at 373-95) and Watkin (id. at 339-72), consulting examiner
22 Dr. Karamlou (id. at 320-24), and state-agency medical consultants
23 Drs. Taylor-Holmes (id. at 60-64, 68-72 (initial review)) and
24 Goodrich (id. at 79-85, 90-96 (reconsideration)).     Four of those

25 doctors opined that Plaintiff could sit for up to six hours during
26 an eight-hour workday, but none of them provided any absenteeism
27 limitation or even addressed that issue other than Dr. Jewell.
28 (See id. at 20-21.)   The ALJ explicitly declined to accept any


                                       21
 1 doctor’s “single assessment” as to Plaintiff’s RFC and instead
 2 “adopted those specific restrictions on a function-by-function
 3 basis that are best supported by the objective evidence as a
 4 whole.”   (Id. at 20).    In addition, he explicitly considered “the

 5 entire record” (id. at 18), including Plaintiff’s “medical record”
 6 (id. at 20), in determining his RFC.
 7                 a.     Sitting Limitation

 8      The medical opinions of Drs. Beck, Taylor-Holmes, Goodrich,

 9 and Karamlou all contradict Dr. Jewell’s less-than-two-hour
10 sitting limitation.    Accordingly, the ALJ was required to provide

11 only a “specific and legitimate reason” for rejecting it.      See

12 Carmickle, 533 F.3d at 1164.     He did so.   As Plaintiff concedes,

13 “the ALJ was aware that Dr. Jewell had limited [Plaintiff] to
14 sitting no more than two hours.”    (J. Stip. at 6; see also AR 20

15 (ALJ explicitly citing that portion of Dr. Jewell’s opinion).)       He

16 gave numerous reasons to support his finding that Plaintiff could
17 sit for up to six hours a day.    (See generally AR 18-20.)

18 Although he did not explicitly link each particular reason to his
19 rejection of Dr. Jewell’s sitting limitation, the latter may be
20 inferred from the ALJ’s detailed recitation of substantial
21 evidence in the objective record supporting his RFC determination.
22 (See id.); Magallanes, 881 F.2d at 755.
23      The ALJ discussed four separate medical opinions that limited

24 Plaintiff to sitting for six hours in an eight-hour workday.     (See

25 AR 20-21.)   Each of those included detailed findings supporting

26 the conclusions therein.    (See id. at 373-95 (Dr. Beck), 60-64,

27 68-72 (Dr. Taylor-Holmes), 79-85, 90-96 (Dr. Goodrich), 320-24
28 (Dr. Karamlou).)     Dr. Jewell’s less-than-two-hour sitting


                                      22
 1 limitation was the sole such medical opinion and was provided on a
 2 check-box form with almost no explanation.    (Id. at 402-04.)

 3 Indeed, Dr. Jewell based almost all Plaintiff’s stated limitations
 4 on his 2013 MRI, which was taken shortly after his alleged onset
 5 date, and not on his examinations or other medical evidence, such
                                     20
 6 as the more recent normal x-rays.      (Id. at 403.)   Although Dr.

 7 Jewell was a treating physician, at the time he assessed
 8 Plaintiff’s limitations he had seen him only twice.     (See id. at

 9 404, 433, 436.)   As explained below, the ALJ was not required to

10 accept his opinion on Plaintiff’s sitting limitation in light of
11 the meager support provided for that conclusion, the strong
12 contrary evidence in the record, and the doctor’s then-brief
13 relationship with Plaintiff.   See Thomas, 278 F.3d at 957 (ALJ

14 properly rejected treating doctor’s form opinion that conflicted
15 with his more recent examination notes and other medical
16 opinions); see also Warner v. Astrue, No. CV 08-6001 ST, 2009 WL
17 1255466, at *9-11 (D. Or. May 4, 2009) (ALJ’s rejection of one
18 doctor’s stated limitation could be inferred from his adoption of
19 four other doctors’ less restrictive limitation).
20       As the ALJ noted, Dr. Jewell’s limitations were inconsistent

21 with his own treatment notes, which indicated that Plaintiff
22 reported that his back pain was under control with medication.
23 (See AR 20 (citing id. at 433 (“pain under good control with
24 Norco”)), 436 (“pain [s]till relieved with Norco”).)     Yet Dr.

25 Jewell indicated on the check-box form the most restrictive
26 sitting limitation available: namely, that Plaintiff could sit for
27        20
            In fact, some evidence in the record indicates that Dr.
28   Jewell simply filled out the form as Plaintiff directed him to.
     (See AR 46-47.)

                                    23
 1 less than two hours in an eight-hour workday.     (Id. at 402.)    The

 2 inconsistency was a proper basis for the limitation’s rejection by
 3 the ALJ.     See Saelee, 94 F.3d at 522 (ALJ properly disregarded

 4 treating doctor’s report when it varied from his treatment notes);
 5 O’Neal v. Barnhart, No. EDCV 04-01007-MAN, 2006 WL 988253, at *8
 6 (C.D. Cal. Apr. 13, 2006) (inconsistency between treating
 7 physician’s medical opinion and examination notes was specific and
 8 legitimate reason for rejecting opinion).
 9      In addition, the ALJ noted that Plaintiff’s July 1, 2013 x-

10 rays, taken just after his alleged onset date, “came back normal.”
11 (AR 19.)   So did Plaintiff’s second set of x-rays, taken February

12 5, 2014, which showed that his “disk spaces and facet joints
13 [were] normal.”   (Id. at 300.)     Inconsistency with objective

14 medical evidence is a specific and legitimate reason for rejecting
15 a medical-source opinion.    See Batson, 359 F.3d at 1195 (lack of

16 “supportive objective evidence” and “contradict[ion] by other
17 statements and assessments of [plaintiff’s] medical condition”
18 were “specific and legitimate reasons” to discount physicians’
19 opinions).   Although Plaintiff’s September 3, 2013 MRI results

20 showed lumbar spondylosis (AR 19), four doctors — including two
21 who examined Plaintiff — opined even after considering those
22 results that Plaintiff could sit for up to six hours.     (See id. at

23 392 (Dr. Beck), 60, 68 (Dr. Taylor-Holmes), 79, 90 (Dr. Goodrich),
24 323 (Dr. Karamlou).)
25      The record also shows that Plaintiff’s most recent primary

26 treating physician, Dr. Wang, provided no sitting limitation in an
27 August 15, 2015 letter he wrote at Plaintiff’s request to support
28 his disability claim.   (AR 419.)    Dr. Wang noted Plaintiff’s


                                       24
 1 September 3, 2013 MRI results and indicated only that his back
 2 injury limited his ability to walk long distances.    (Id.)    The

 3 letter is inconsistent with Dr. Jewell’s restrictive sitting
 4 limitation and further supports the ALJ’s rejection of it,
 5 particularly given Dr. Wang’s longer and more recent treatment
 6 relationship with Plaintiff.   See Batson, 359 F.3d at 1195.

 7 Indeed, Dr. Jewell apparently merely filled in for Dr. Wang when
 8 he was unavailable for several months.    (See AR 424-32 (records

 9 showing Dr. Wang treated Plaintiff from April to October 2015),
10 446-48 (and then again beginning June 2016), 50-51 (Plaintiff
11 explaining that he saw Dr. Jewell while Dr. Wang was “working at
12 another clinic”).)   Finally, the most recent treatment note in the

13 record, from Dr. Wang, indicates that Plaintiff rated his pain at
14 “0/10.”   (Id. at 443.)

15      For all these reasons, the ALJ did not err when he rejected

16 Dr. Jewell’s less-than-two-hour sitting limitation.
17                 b.    Absenteeism

18      The ALJ concluded that Plaintiff “may miss work twice per

19 month due to his medical condition” (AR 18), thus implicitly
20 rejecting Dr. Jewell’s more restrictive limitation of more than
21 three absences a month (id. at 404).     Dr. Jewell’s opinion on

22 Plaintiff’s absenteeism was uncontradicted by any other medical-
23 opinion evidence.    Accordingly, the ALJ was required to provide a

24 clear and convincing reason for implicitly rejecting the
25 limitation.   See Carmickle, 533 F.3d at 1164.   Although he erred

26 in failing to do so, any error was harmless.
27      As an initial matter, the ALJ was clearly aware of Dr.

28 Jewell’s absenteeism limitation, as he specifically asked the


                                       25
 1 vocational examiner about it.        (See AR 48-49.)   The VE testified
 2 that Plaintiff could perform at least two jobs, addresser and
 3 table worker, given his sedentary RFC.        (Id. at 48.)    The ALJ
 4 asked if an individual could still perform those jobs while
 5 missing work once or twice a month.         (Id. at 48-49.)   She
 6 responded yes.   (Id. at 49.)        The ALJ next asked if there were any
 7 jobs an individual could perform while missing work three times a
 8 month.   (Id.)   She    testified that there were not.    (Id.)     Thus,
 9 the ALJ clearly considered and rejected Dr. Jewell’s absenteeism
10 limitation.   This case is thus unlike those in which nothing in
11 the record indicated that the ALJ was even aware of the assessed
12 limitation.   See, e.g., Marsh v. Colvin, 792 F.3d 1170, 1172-73
13 (9th Cir. 2015) (remanding for additional explanation when ALJ
14 “totally ignored” treating doctor and his notes).
15      Here, the ALJ’s reasons for rejecting the absenteeism
16 limitation are implicit in the record.        As explained above, the
17 ALJ gave “significant weight” to the state-agency physicians’
18 medical opinions.      (AR 20-21.)    Not one opined that Plaintiff
19 would need to miss any days of work from his impairment or on
20 account of treatment.     (Id. at 378-95, 373-77 (Dr. Beck), 60-64,
21 68-72 (Dr. Taylor-Holmes), 79-85, 90-96 (Dr. Goodrich), 320-24
22 (Dr. Karamlou), 339-72 (Dr. Watkin).)        Each of their medical
23 opinions was inconsistent with Dr. Jewell’s highly restrictive
24 absenteeism limitation.     Such was also the case with Plaintiff’s
25 x-rays, which the ALJ noted were “normal.”        (Id. at 19.)
26 Inconsistencies between a treating physician’s opinion and other
27 medical evidence meet the clear and convincing standard.          See
28 Defrees v. Berryhill, 685 F. App’x 556, 557 (9th Cir. 2017) (ALJ’s


                                          26
 1 rejection of treating physician’s opinion based on inconsistency
 2 with medical record met clear and convincing standard).
 3         The ALJ also took note of Dr. Jewell’s medical reports
 4 indicating that Plaintiff’s pain was under control with medication
 5 (AR 20 (citing AR 433, 436)), as discussed above.    Such findings
 6 are inconsistent with his selection of the most restrictive
 7 absentee limitation available on the check-box form.    (Id. at
 8 404.)    Internal inconsistencies between a treating physician’s
 9 opinion and his treatment notes meet the clear and convincing
10 standard.    Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
11 2005) (discrepancy between treating physician’s medical opinion
12 and treatment notes was clear and convincing reason for ALJ’s
13 rejection of standing limitation); Pyle v. Comm’r of Soc. Sec.,
14 No. 2:16-CV-00172-JTR, 2017 WL 3484195, at *6 (E.D. Wash. Aug. 14,
15 2017) (ALJ appropriately gave little weight to treating doctor’s
16 medical opinion that was inconsistent with his treatment notes).
17         Furthermore, Dr. Jewell’s opinion that Plaintiff would be
18 absent from work more than three times a month because of his
19 injury (AR 404) was inconsistent with other evidence in the
20 record.    Two treating physicians concluded that Plaintiff could
21 return to work after short absences.    (Id. at 267, 269.)      Dr. Bott
22 examined Plaintiff on June 25, 2013, just after his alleged onset
23 date, and recommended two weeks off work.    (Id. at 267.)      Dr.
24 Sowell, who treated Plaintiff on July 1 and 15, 2013, set
25 Plaintiff’s return-to-work date as August 19.    (Id. at 269.)        The
26 short duration of these recommended absences is inconsistent with
27 the need to miss work approximately once a week every month.
28         Accordingly, although the ALJ erred in not explicitly


                                      27
 1 rejecting Dr. Jewell’s absenteeism limitation, any error was
 2 harmless.    See Robbins, 466 F.3d at 885 (stating that error is
 3 harmless if inconsequential to ultimate nondisability
 4 determination); Hollingsworth v. Colvin, No. 3:12-CV-05643-BHS
 5 (KLS), 2013 WL 3328609, at *5 (W.D. Wash. July 1, 2013) (ALJ’s
 6 failure to address treating physician’s opinion of claimant’s
 7 functional limitation was harmless when record contained
 8 significant evidence supporting ALJ’s determination that claimant
 9 was not disabled).
10      B.     The ALJ Properly Discounted Plaintiff’s Testimony
11      Plaintiff claims the ALJ erred in partially rejecting his
12 subjective symptom testimony.      (J. Stip. at 13-18.)   As set forth
13 below, the ALJ provided ample support for his finding that
14 Plaintiff’s “statements concerning the intensity, persistence and
15 limiting effects of [his] symptoms [were] not entirely consistent
16 with the medical evidence and other evidence in the record” (AR
17 18-19).   Thus, remand is not warranted on this ground.
18             1.    Applicable law
19      An ALJ’s assessment of the credibility of a claimant’s
20 allegations concerning the severity of his symptoms is entitled to
21 “great weight.”     See Weetman v. Sullivan, 877 F.2d 20, 22 (9th
22 Cir. 1989) (as amended); Nyman v. Heckler, 779 F.2d 528, 531 (9th
23 Cir. 1985) (as amended Feb. 24, 1986).     “[T]he ALJ is not
24 ‘required to believe every allegation of disabling pain, or else
25 disability benefits would be available for the asking, a result
26 plainly contrary to 42 U.S.C. § 423(d)(5)(A).’”      Molina v. Astrue,
27 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885
28 F.2d 597, 603 (9th Cir. 1989)).


                                       28
 1      In evaluating a claimant’s subjective symptom testimony, the
 2 ALJ engages in a two-step analysis.   See Lingenfelter, 504 F.3d at
 3 1035-36; see also SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016).
 4 “First, the ALJ must determine whether the claimant has presented
 5 objective medical evidence of an underlying impairment [that]
 6 could reasonably be expected to produce the pain or other symptoms
 7 alleged.”   Lingenfelter, 504 F.3d at 1036.    If such objective
 8 medical evidence exists, the ALJ may not reject a claimant’s
 9 testimony “simply because there is no showing that the impairment
10 can reasonably produce the degree of symptom alleged.”     Smolen v.
11 Chater, 80 F.3d 1273, 1282 (9th Cir. 1996) (emphasis in original).
12      If the claimant meets the first test, the ALJ may discredit
13 the claimant’s subjective symptom testimony only if he makes
14 specific findings that support the conclusion.     See Berry v.
15 Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).     Absent a finding or
16 affirmative evidence of malingering, the ALJ must provide a “clear
17 and convincing” reason for rejecting the claimant’s testimony.
18 Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (as
19 amended); Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,
20 1102 (9th Cir. 2014).   In assessing credibility, the ALJ may
21 consider, among other factors, (1) ordinary techniques of
22 credibility evaluation, such as the claimant’s reputation for
23 lying, prior inconsistent statements, and other testimony by the
24 claimant that appears less than candid; (2) unexplained or
25 inadequately explained failure to seek treatment or to follow a
26 prescribed course of treatment; (3) the claimant’s daily
27 activities; (4) the claimant’s work record; and (5) testimony from
28 physicians and third parties.   Rounds v. Comm’r Soc. Sec. Admin.,


                                    29
 1 807 F.3d 996, 1006 (9th Cir. 2015) (as amended); Thomas, 278 F.3d
 2 at 958-59.    If the ALJ’s credibility finding is supported by
 3 substantial evidence in the record, the reviewing court “may not
 4 engage in second-guessing.”     Thomas, 278 F.3d at 959.
 5              2.   Analysis
 6      Plaintiff argues that the ALJ merely recited the medical
 7 evidence of record and thus did not provide a clear and convincing
 8 reason for rejecting portions of his testimony.    (J. Stip. at 15.)
 9 In fact, the ALJ provided several: Plaintiff’s treatment was
10 “essentially routine and conservative in nature,” and “[t]he lack
11 of more aggressive treatment or even follow-up with a pain
12 management specialist suggests the claimant’s symptoms and
13 limitations were not as severe as he alleged” (AR 20); “the
14 medical records reveal that the medications have been relatively
15 effective in controlling claimant’s symptoms” (id. (citing AR 433,
16 436)); and Plaintiff failed to follow up with recommended
17 treatment (AR 20).
18      First, conservative treatment is a clear and convincing
19 reason for an ALJ to discredit a claimant’s testimony regarding
20 the severity of an impairment.    Parra v. Astrue, 481 F.3d 742, 751
21 (9th Cir. 2007).    As noted by the ALJ, Plaintiff’s treatment was
22 principally “low dose” narcotic pain management.    (AR 20; see also
23 id. at 434 (Dr. Jewell noting that Plaintiff reported that his
24 pain was controlled on low-dose narcotics).)    He was not a
25 surgical candidate as he lacked instability, leg pain, or
26 stenosis, and an examining orthopedist recommended only core
27 strengthening, low-back stabilization exercises, a weight-loss
28 program, and pain management.    (Id. at 19.)   Several of his


                                      30
 1 doctors specifically noted that his treatment was and should be
 2 “conservative.”   (See, e.g., id. at 269, 400.)    Such treatment,
 3 particularly given the low dosages of the narcotic pain
 4 medication, qualifies as conservative.   See Tommasetti v. Astrue,
 5 533 F.3d 1035, 1039-40 (9th Cir. 2008) (“physical therapy and the
 6 use of anti-inflammatory medication, a [TENS] unit, and a
 7 lumbosacral corset” qualified as conservative treatment); Walter
 8 v. Astrue, No. EDCV 09-1569 AGR, 2011 WL 1326529, at *3 (C.D. Cal.
 9 Apr. 6, 2011) (narcotic medication, physical therapy, and single
10 injection amounted to “conservative treatment”).
11       Second, as the ALJ explained (AR 20), treatment notes from
12 his own physicians confirmed that medication was effective in
13 controlling Plaintiff’s pain and allowing him to perform his
14 activities of daily living (see id. at 294 (Oct. 24, 2013: Vicodin
15 relieved his symptoms), 307 (Feb. 5, 2014: “medication allows him
16 to do his ADLs”), 313 (Mar. 27, 2014: “Norco does help alleviate
17 his pain and allows him to do his activities of daily living”),
18 310 (May 1, 2014: “medication allows him to do his ADLs”), 433
19 (Nov. 6, 2015: “pain under good control with Norco”), 436 (Jan. 6,
20 2016: pain “[s]till relieved with Norco”), 439 (Mar. 8, 2016:
21 “Still feels [pain] is adequately controlled with his current meds
22 and sees no need for [referral] for pain management.”).21
23 “Impairments that can be controlled effectively with medication
24
          21
            As noted, one of Plaintiff’s treating doctors was
25   concerned that he had developed Norco dependency (see AR 310),
26   and that seems to be borne out by Plaintiff’s repeated refusal to
     try other pain-management techniques because, he insisted, Norco
27   resolved his issues and allowed him to perform his daily routine
     comfortably. This is, of course, inconsistent with his claims in
28   conjunction with his DIB and SSI applications that he was
     disabled by pain.

                                    31
 1 are not disabling for the purpose of determining eligibility for
 2 SSI benefits.”     Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d
 3 1001, 1006 (9th Cir. 2006).    To the extent the treatment notes
 4 contradict Plaintiff’s testimony, they’re a sufficient basis for
 5 rejecting it.    Carmickle, 533 F.3d at 1161 (contradiction with
 6 evidence in medical record is “sufficient basis” for rejecting
 7 claimant’s subjective symptom testimony); Morgan v. Comm’r of Soc.
 8 Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (upholding
 9 “conflict between [plaintiff’s] testimony of subjective complaints
10 and the objective medical evidence in the record” as “specific and
11 substantial” reason undermining credibility).
12         Third, the ALJ noted Plaintiff’s repeated failure to follow
13 up on other consistently recommended treatments (AR 19-20), such
14 as physical therapy, pain management, and injections (see id. at
15 268 (July 1, 2013: declined physical therapy), 279-81 (Dec. 26,
16 2013: discontinued physical therapy even though it “helped
17 som[e]w[]hat wit[h] his mobility an[]d forward flexion” (AR 68,
18 307)), 310 (May 1, 2014: failed to take action needed to
19 participate in pain management and declined nonnarcotic treatment
20 options), 436 (Jan. 6, 2016: Plaintiff not interested in receiving
21 epidurals), 439 (Mar. 8, 2016: Plaintiff felt that pain was
22 “adequately controlled with . . . current meds” and saw no need
23 for pain management).)    That Plaintiff essentially was treated
24 only with pain medication and did not pursue physical therapy,
25 specialized pain management, or injections was a clear and
26 convincing reason for discrediting his allegations of disabling
27 pain.    See Tommasetti, 533 F.3d at 1039 (ALJ may discount
28 claimant’s testimony in light of “unexplained or inadequately


                                      32
 1 explained failure to seek treatment or to follow a prescribed
 2 course of treatment”); SSR 16-3p, 2016 WL 1119029, at *8 (“[I]f
 3 the frequency or extent of the treatment sought by an individual
 4 is not comparable with the degree of the individual's subjective
 5 complaints, or if the individual fails to follow prescribed
 6 treatment that might improve symptoms, we may find the alleged
 7 intensity and persistence of an individual’s symptoms are
 8 inconsistent with the overall evidence of record.”).
 9        Plaintiff also argues that the ALJ was required to consider
10 his good work history as proof of his credibility.   (J. Stip. at
11 17.)   An ALJ may consider a claimant’s prior work record when
12 evaluating the credibility of his testimony.   See Thomas, 278 F.3d
13 at 958-59.   Plaintiff cites no case law supporting his contention
14 that the ALJ was required to do so.    Instead, he relies on Schaal
15 v. Apfel, 134 F.3d 496, 502 (2d Cir. 1998), an out-of-circuit
16 decision that does not support his contention.   Rather, Schaal
17 “uses permissive language indicating only that a ‘good’ work
18 history ‘may’ help prove credibility.”   Smith v. Colvin, No. 2:11-
19 CV-03045-KJN, 2013 WL 1156497, at *7 (E.D. Cal. Mar. 19, 2013)
20 (quoting Schaal, 134 F.3d at 503) (rejecting plaintiff’s
21 contention that under Schaal ALJ was required to consider her good
22 work history in evaluating credibility of her testimony).   In any
23 event, Plaintiff’s history of working sporadically for 10 years,
24 quitting for three, and then working on and off for the next two
25 years before claiming disability (see AR 203-04; see also id. at
26 45, 166, 211, 213-15) was not so extraordinary as to tip the
27
28


                                     33
 1 balance in his favor.22   See Thomas, 278 F.3d at 959 (sporadic work
 2 history is clear and convincing reason for discounting credibility
 3 of subjective pain testimony); Simmons v. Colvin, No. EDCV 15-
 4 01865-SP, 2016 WL 6436829, at *8 (C.D. Cal. Oct. 31, 2016)
 5 (periodic gaps in plaintiff’s earning history supported ALJ’s
 6 negative credibility determination); Williams v. Colvin, No. 1:14-
 7 CV-0366-BAM, 2015 WL 5546920, at *1, 4 (E.D. Cal. Sept. 18, 2015)
 8 (plaintiff’s sporadic work history, with periods of unemployment
 9 and part-time work, was proper reason for ALJ to reject his
10 credibility).
11       Accordingly, the ALJ did not err in assessing Plaintiff’s
12 testimony.   As such, remand is not warranted.   See Batson, 359
13 F.3d at 1195; Morris v. Astrue, No. EDCV 08-71-PLA, 2009 WL
14 1357448, at *7 (C.D. Cal. May 12, 2009) (remand not warranted when
15 ALJ properly discredited plaintiff’s subjective pain testimony).
16 VII. CONCLUSION
17       Consistent with the foregoing and under sentence four of 42
18 U.S.C. § 405(g),23 IT IS ORDERED that judgment be entered AFFIRMING
19
20
21        22
            Plaintiff claims that he “consistently worked from 1996
22   to 2007; became injured at work, and returned back from 2011 to
     2013, for a total of 14 years.” (J. Stip. at 17 (citing AR 203-
23   04).) But the cited pages demonstrate that in many of those
     years Plaintiff barely worked. For example, his income in 1998
24   was just over $7500, whereas the year before he made nearly twice
     that. (See AR 203.) And in 2002 and 2004 Plaintiff had barely
25   any income. (See id. at 204.)
26        23
            That sentence provides: “The [district] court shall have
27   power to enter, upon the pleadings and transcript of the record,
     a judgment affirming, modifying, or reversing the decision of the
28   Commissioner of Social Security, with or without remanding the
     cause for a rehearing.”

                                    34
 1 the Commissioner’s decision, DENYING Plaintiff’s request for
 2 remand or an award of benefits, and DISMISSING this action with
 3 prejudice.
 4
 5 DATED: October 29, 2018   ______________________________
                                  JEAN ROSENBLUTH
 6                                U.S. Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    35
